DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 8 of the claim, “the tool” should be changed to “the one of the tools”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  On line 9 of the claim, “structure” should be changed to “structured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 13-16 of claim 1 state, “at least one tool of the tools comprises a main cutting edge and a chip breaking edge spaced from the main cutting edge, the chip breaking edge having an 
Line 14 of claim 1
Line 18 of claim 1 recites therein, “a side of the main cutting edge.” It is unclear as set forth in the claim (via the use of the indefinite article “a”’) as to whether “[a] side of the main cutting edge” is intended to be the same “side of the main cutting edge” previously recited in claim 1, line 16, or whether“[a] side of the main cutting edge” in line 18 is intended to refer to a different side of the main cutting edge.  If, as it appears, they are intended to refer to the same side of the main cutting edge, Examiner suggests changing “[a] side of the main cutting edge” in claim 1, line 18 to “[the] side of the main cutting edge” for the sake of clarity.
Lines 18-19 of claim 1 state, “the radius being selected to be inversely proportional to brittleness of a material of the workpiece.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how or in what way that the radius is “selected,” e.g. depending upon the material of the workpiece, isn’t the radius either inversely proportional to the brittleness of the material or not inversely proportional to the brittleness of the material due to the fact that the radius isn’t an adjustable feature?
Line 1 of claim 4 states, “The tool device for auxiliary chip breaking according to claim 3.”  This limitation is viewed to be vague and indefinite, since claim 3 was canceled by Applicant in the current claim set.  As such, it is unclear as to what limitations claim 4 does and doesn’t comprise, noting that is unclear if claim 4 should be interpreted as being dependent on claim 1, for example, or on claim 2, for example, or another claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 4, and 5, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. Patent No. 4,050,146 A) in view of Kuroda (U.S. PG Publication No. 2017/0008098 A1).  
Please note that Geiger was cited on the PTO-892 mailed on 10/15/2021.  
Claim 1:  Figure 1 of Geiger shows a tool device for auxiliary chip breaking.  Regarding the tool device, it comprises a cutting mechanism.  The cutting mechanism in turn comprises a spindle (18) on which a given tool, e.g. tool 22, is mounted.   Per Geiger, the tool device is a boring and milling machine [column 2, lines 33-34].  As such, the cutting mechanism provides for cutting a workpiece by boring and/or milling said workpiece, for example.  Note that the workpiece that is to be machined is mounted on a workbench (4), which can be seen in Figure 1 of Geiger.  Since the cutting mechanism is disposed above the workbench (4), it follows that the cutting device is located above the workpiece.  
	The tool device further has a tool magazine mechanism comprising a tool pan (10) and tools (12) which are rotatable and are connected to the tool pan (10) via clamping sleeves [column 2, lines 36-38].  As to the clamping sleeves, they are first split rings disposed about the periphery of the tool pan (10).  Since the tool pan (10) is disc-shaped [column 2, line 36], said tool-pan (10) is circular.  As such, the clamping sleeves/first split rings are disposed about the periphery of the disc-shaped tool pan (10) in a circumferential direction, and the tools (12) of the tool magazine mechanism are respectively received in the first split rings supported by the disc-shaped tool pan (10).  Please note that Figure 1 shows an opening/split in the empty one of the clamping sleeves/first split rings shown in Figure 1.  
8 when the tool pan (10) is indexed, for example.  Additionally/Alternatively, each of said tools (12) is able to be rotated when mounted to the spindle (18) of the cutting mechanism for boring and/or milling said workpiece.  
The tool device further comprises a tool changing mechanism.  As can best be seen in Figures 2 and 3, each arm of the two-arm changer body (14) of the tool changing mechanism has an associated manipulator for interfacing with a respective tool.  For example, Figure 1 shows one of the manipulators as interfacing with tool 12 and the other one of the manipulators as interfacing with tool 22.  Thus, disclosure is provided on the tool changing mechanism comprising manipulators that are connected to said tool changing mechanism.
Next, please be advised that the tool changing mechanism is disposed between the cutting mechanism and the tool magazine mechanism.  In use, the manipulators can be moved to select one of the tools (12) from the tool magazine mechanism’s tool pan (10) and to clamp the one of the tools (12) to the cutting mechanism’s spindle (18).  For example, the tool changing mechanism is shown as grasping the one of the tools (12) from the tool pan (10) (please see Figure 1), and after incurring 180° rotation, can clamp the one of the tools (12) in the spindle (18).  Note that during the course of cutting the workpiece, e.g. by boring and/or milling, the one of the tools (12) that cuts said workpiece will inherently cut off chips generated by the cutting mechanism as the chips will break against the one of the tools (12).
Geiger though, does not teach, “at least one tool of the tools comprises a main cutting edge and a chip breaking edge spaced from the main cutting edge, the chip breaking edge having an inner side facing the main cutting edge, wherein the inner side is defined by one of a 
Figure 4 of Kuroda though, shows “at least one tool” in the form of an end mill (10).  As can be seen in Figures 2 and 3 of Kuroda, the end mill (10) has a main cutting edge (5) and a chip breaking edge that is spaced from the main cutting edge (5).  Regarding the chip breaking edge, it constitutes a chip breaking edge, since it is part of a first concave curve (12), which functions as a chip breaker [paragraph 0006].  Further, the chip breaking edge has an inner side which faces the main cutting edge, where the inner side is defined by a chip-curling surface.  Please note that Figure 3 has been annotated and provided below so as to point out the chip-breaking edge and the chip-curling surface.  Also, annotated Figure 3 further shows the chip-curling surface being connected by a curved portion having a radius (R) to a side of the main cutting edge (5).  

    PNG
    media_image1.png
    825
    1042
    media_image1.png
    Greyscale

With regards to the radius (R), it is inherently capable of being selected in accordance with the claimed intended use of “being selected to be inversely proportional to brittleness of a material of the workpiece,” simply by supplying a workpiece made of a material having a brittleness to which the radius (R) is inversely proportional, and selecting as the tool for machining the supplied workpiece, the end mill (10) (and by extension the radius (R), since the radius (R) is a part of the end mill (10)).  Please note that “the radius being selected to be inversely proportional to brittleness of a material of the workpiece,” is an intended use limitation, noting that claim 1 is directed toward “A tool device for auxiliary chip breaking,” rather than, for example, a combination of a tool device for auxiliary chip breaking and a workpiece of a specific material.  As such, upon supplying a workpiece made of a material having a brittleness to which the radius (R) is inversely proportional, subsequent selection of the end mill (10) of Kuroda, of 
In addition to the first concave curve (12), it is noted that the end mill (10) of Kuroda has a second concave curve (13), which meets the first concave curve (12) at a protrusion (14).  Due to this configuration of the protrusion (14) and the first (12) and second concave curves (12, 13), chips readily move away from the end mill body and chip clogging is suppressed even when a thick chip is generated with large cutting amounts [paragraph 0006].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tool device of Geiger with the end mill (10) of Kuroda, so as to provide the tool device of Geiger with a milling tool that when used for milling said workpiece, provides the advantages of suppressing chip clogging even when a thick chip is generated with large cutting amounts and readily moving chips away from the body of the end mill (10), as taught by Kuroda, for example (see paragraph 0006 of Kuroda, for example).  
In making the above modification, it is noted that the end mill (10) of Kuroda will be mounted to the spindle (18) of the cutting mechanism during workpiece cutting, but will be 
Also, the end mill (10) is inherently able to be selected and moved by the tool changing mechanism of Geiger to the cutting mechanism in accordance with the claimed intended use of, “a shear angle ϕ between a shearing surface of the workpiece and a cutting speed direction is determined by the following formula:                         
                            ϕ
                            =
                            
                                
                                    arctan
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            ξ
                                            -
                                            s
                                            i
                                            n
                                            
                                                
                                                    γ
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                        
                    , wherein                         
                            ξ
                        
                    is a deformation coefficient of the material of the workpiece, and                         
                            
                                
                                    γ
                                
                                
                                    0
                                
                            
                        
                     is the rake angle of the main cutting edge of the at least one tool.”
This is because the end mill (10) is blind to the workpiece which it cuts, i.e. it will cut which ever workpiece with which it is brought into operative contact by virtue of the main cutting edge (5) of the end mill (10).  Noting this, taking into account the rake angle (                        
                            
                                
                                    γ
                                
                                
                                    0
                                
                            
                        
                    ) of the main cutting edge (5), should a workpiece be provided having a shearing surface and a deformation coefficient (                        
                            ξ
                        
                    ) that yield the left and right sides of the above formula to be equal to one another, then upon selecting and moving of the end mill (10) by the tool changing mechanism to the cutting mechanism, then the claimed intended use of, “a shear angle ϕ between a shearing surface of the workpiece and a cutting speed direction is determined by the following formula:                         
                            ϕ
                            =
                            
                                
                                    arctan
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            ξ
                                            -
                                            s
                                            i
                                            n
                                            
                                                
                                                    γ
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                        
                    , wherein                         
                            ξ
                        
                    is a deformation coefficient of the material of the workpiece, and                         
                            
                                
                                    γ
                                
                                
                                    0
                                
                            
                        
                     is the rake angle of the main cutting edge of the at least one tool,” will have been satisfied.  
Please note that “a shear angle ϕ between a shearing surface of the workpiece and a cutting speed direction is determined by the following formula:                         
                            ϕ
                            =
                            
                                
                                    arctan
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            ξ
                                            -
                                            s
                                            i
                                            n
                                            
                                                
                                                    γ
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                        
                    , wherein                         
                            ξ
                        
                    is                         
                            
                                
                                    γ
                                
                                
                                    0
                                
                            
                        
                     is the rake angle of the main cutting edge of the at least one tool,” is an intended use limitation, noting that claim 1 is directed toward “A tool device for auxiliary chip breaking,” rather than, for example, a combination of a tool device for auxiliary chip breaking and a workpiece of a specific material having a specific deformation coefficient (                        
                            ξ
                        
                    ), and thus, all that is necessary to meet the limitation is for the prior art tool to be merely capable of performing the claimed function or intended use.  

Claim 2:  With regards to the tool changing mechanism, it comprise a motor box.  Please note that the motor box is the angled box shown in Figures 1 and 2 of Geiger from which the rotation shaft associated with the two-arm changer body (14) extends.  Noting again that each arm of the two-arm changer body (14) of the tool changing mechanism has an associated manipulator for interfacing with a respective tool, it follows that the manipulators are connected to the motor box via the two-arm changer body (14) and the rotation shaft associated with said two-arm changer body (14).  
	Also, as can be seen in Figures 1 and 2, the motor box is arranged on a column (2) via intermediate structure including a spindle head (6), for example.  Further, said motor box is reciprocally movable relative to the column (2), e.g. upward and downward motion in the direction of the spindle axis (16), thereby driving the manipulators to do the reciprocating motion towards the tool magazine mechanism.  

Claim 4:  Each arm of the two-arm changer body (14) of the tool changing mechanism has an associated manipulator for interfacing with a respective tool.  Since the two arms of the two-arm changer body (14) are disposed opposite one another, and because each of the two arms has an 
Also, as broadly claimed, the two manipulators are arranged horizontally.  This is because each of the two manipulators has respective dimensions that extend horizontally.  From the perspective of Figure 3 of Geiger, for example, a portion of each of the two manipulators is shown as extending horizontally.  (From the perspective of Figure 3, both up-down/down-up and left-to-right/right-to-left are horizontal directions).  Additionally/Alternatively, each of the two manipulators is able to be moved, through rotation two-arm changer body (14), into the position below the spindle (18).  Whichever manipulator is disposed below the spindle (18) is at that time arranged horizontally.  This is apparent in at least Figures 2 and 3.  As such, each of the two manipulators is able to be arranged horizontally.  Please note that claim 4 doesn’t advise as to how or in what way that the two manipulators “are arranged horizontally.”  Moreover, claim 4 doesn’t require the two manipulators to simultaneously be arranged horizontally, for example.  
Lastly, each tool (12, 22) has two rings that are separated/split apart from one another.  Between these two rings on each tool (12, 22) is the area that the manipulators interface with.  Noting this, when the manipulators grasp respective tools, e.g. Figure 1 shows therein one of the two manipulators as interfacing with tool 12 and the other one of the two manipulators as interfacing with tool 22, each of the two manipulators is provided at least temporarily with (second) split rings when selectively matched with the tool (12, 22) that it holds.  

Claim 5:  As was stated above in the rejection of claim 1, the cutting mechanism comprises a spindle (18) on which a given tool, e.g. tool 22, is mounted.  Noting this, the spindle (18) is shown in Figures 1 and 2 as being connected to the spindle head (6), which is disclosed as being driven in a vertical direction on the column (2) [column 2, lines 35-36].  Based on the foregoing, .  

Claim 6-8, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. Patent No. 4,050,146 A) in view of Kuroda (U.S. PG Publication No. 2017/0008098 A1), and further in view of Frowiss et al. (U.S. Publication No. 2007/0289815 A1).  
Please note that Frowiss et al. was cited on the PTO-892 mailed on 10/15/2021.  Please also note that the rejection of claim 6 incorporates therein the rejection of claim 1.  
Claim 6:  Figure 1 of Geiger shows a tool system for auxiliary chip breaking.  With regards to the tool system, it comprises a workbench (4) as well as the modified tool device for auxiliary chip breaking of Geiger of claim 1.  As can be seen above in the rejection of claim 1, the modified tool device of Geiger of claim 1 includes each of the cutting mechanism, the tool magazine mechanism, and the tool changing mechanism of Geiger, as well as the end mill (10) (the “at least one tool”) of Kuroda.  
With regards to the workbench (4), the workpiece that is to be machined is mounted on the workbench (4) of the tool system.  Since the cutting mechanism is disposed above the workbench (4) (see Figure 1 of Geiger), it follows that the cutting device is located above the workpiece.  As such, the workbench (4) is arranged below the cutting mechanism, and it is configured to have the workpiece fixed thereto.  
	Geiger/Kuroda; however, does not provide disclosure upon the tool system further comprising, “a nozzle, arranged at one side of the at least one tool of the cutting mechanism; and a lubricating pump, connected with the nozzle to provide lubricating oil.”  

Regarding the air cylinder (203), Frowiss et al. advises that the air cylinder (203) drives a piston (204) down, closing the intake check valve (202) and opening an outlet check valve (205).  As long as the solenoid valve (208) is actuated, the piston (204) will continue to be driven down against the pressure of a return spring (207).  The maximum displacement the piston (204) is able to achieve against the restoring force of the return spring (207) is determined by the pressurized air that is supplied to the air cylinder (203) by the gas source processor (210).  
The action of the piston (204) creates a pressure pulse, which drives lubricant out of the lubricating pump (200) through its outlet interface (206), into a nozzle pipeline (250), advancing the lubricant already in the nozzle pipeline (250) and through a nozzle (300) [paragraph 0019] that the lubricating pump (200) is connected with to provide the lubricant, e.g. cutting oils.  As can be 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tool system of Geiger with the nozzle (300) and lubricating mechanism (100) of Frowiss et al., so to provide the tool system of Geiger with the added capability of being able to supply lubricating oil to the cutting system of Geiger, specifically to the cutting surfaces of the various tools used by the cutting system.  By making this modification, the tool life of the various tools can be extended.  Please note that during cutting of a given workpiece, lubricant, e.g. lubricating oil, will be sprayed through the nozzle (300) to the machining area of the cutting system.  
Based on the foregoing, Geiger/Kuroda/Frowiss et al. provide disclosure on a tool system for auxiliary chip breaking under different lubrication conditions, wherein said tool system comprises the nozzle (300) and the lubricating mechanism (100), the lubricating mechanism (100) including the lubricating pump (200) that is connected with said nozzle (300) to provide lubricating oil.  In providing the tool system with the nozzle (300), said nozzle (300) will always be arranged at one side of a tool, e.g. at one side of the end mill (10) (the “at least one tool”), which is mountable to the spindle (18) of the cutting mechanism.  

Claim 7:  As was advised above in the rejection of claim 6, the lubricating mechanism (100) comprises a lubricating pump (200).  As to the lubricating pump (200), it is shown in Figure 6 of Frowiss et al. as being connected to the reservoir/oil cup (600).  Aside from being connected to the oil cup (600), the lubricating pump (200) is connected with the gas source processor (210) through the solenoid valve (208) (please see Figures 2 and 6 of Frowiss et al.).  Please note that the gas source processor (210) is provided with an air inlet interface for receiving pressurized air from the associated air compressor (260).  
Also, air cylinder (203) of the lubricating pump (200) constitutes a frequency generator.  This is because the air cylinder (203) controls the frequency of gas (in terms of how often and when) inputted from the air inlet surface is provided to the piston (204).  As can be seen in Figure 2 of Frowiss et al., the frequency generator/air cylinder (203) is arranged between the solenoid valve (208) and a portion of the lubricating pump (200), including, for example, the intake (201) and return spring (207).  Thus, the modified tool system of Geiger comprises a frequency generator (203) that is arranged between the solenoid valve (208) and the lubricating pump (200) to control the frequency of gas inputted from the air inlet interface.  

Claim 8:  As can be seen in Figure 1 of Frowiss et al., the nozzle (300) is connected with a nozzle pipeline (250).  Also, as Figure 3 of Frowiss et al. shows, the nozzle pipeline (250) is connected with a lubricating oil pipeline (311) through a nozzle interface (303).  
Next, it is noted that the nozzle (300) is disclosed by Frowiss et al. as being a movable nozzle that may be positioned and oriented to direct packets of liquid at a cutting surface.  The nozzle (300) may be oriented and positioned, for example, corresponding to the requirements of each different cutting head utilized in a cutting program [Frowiss et al., paragraph 0025].  Therefore, an axis of the nozzle (300) is capable of being set at an angle of 40°-50° with respect 
Regarding the cutting mechanism of Geiger, due to the spindle (18) thereof, it's structured to rotate a tool, e.g. the end mill (10) (the “at least one tool”), for cutting the workpiece.  Lastly, a fixing cover is arranged at one side of the cutting mechanism.  Please note that the fixing cover is the angled box shown in Figures 1 and 2 of Geiger from which the rotation shaft associated with the two-arm changer body (14) extends.  As can be seen within Figures 1 and 2 of Geiger, said angled box/fixing cover is arranged at one side of the cutting mechanism. 

Claims 9 and 10, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. Patent No. 4,050,146 A) in view of Kuroda (U.S. PG Publication No. 2017/0008098 A1), in view of Frowiss et al. (U.S. Publication No. 2007/0289815 A1), and further in view of Liu (WIPO Publication No. WO 2017/049763 A1).
Please note that an EPO Machine Translation of Liu is cited below.  Please also note that Lui was cited on the PTO-892 mailed on 10/15/2021.  The EPO Machine Translation of Lui was provided with the office action mailed on 10/15/2021.
Claim 9:  Geiger/Kuroda/Frowiss et al. does not provide disclosure on, “wherein the workbench has a workbench surface that is provided with a workpiece clamp; a workpiece clamp opening is used for arranging a clamp slot of the workpiece; and a clamp screw is arranged at one side of the workpiece clamp to limit the workpiece; a pressing plate is arranged at one side of the clamping slot of the workpiece clamp, and is operable to position the workpiece relative to the workpiece 
	Figures 1 and 7 of Liu though, show a system comprising each of a cutting system, a force measurement system, and a temperature measurement system.  As can be seen in Figure 1, the force measurement system is disposed below the electric spindle (28) of the cutting system.  Examiner now directs attention to Figure 7 in which the force measurement system can be seen in greater detail.  Figure 7 shows a workpiece (39) being fixed on the force measurement system.  The force measurement system includes a force measurement device and a dynamometer data collector (11) which are connected to each other, and said dynamometer data collector (11) is connected to a controller (4).  (Note that the controller (4) can’t be seen in Figure 7, but it can be seen in Figure 1.  The controller (4) is also connected to a thermocouple data collector (8) of the temperature measurement system).  With regards to the force measurement device, it includes each of a workpiece clamp (40), a workpiece clamp opening used for arranging a clamping slot of the workpiece (39), a plurality of clamp screws (41) at one side of the workpiece clamp (40) for limiting the workpiece (39) in a horizontal direction, a plurality of pressing plates (46), and a locating block (52) that is movably arranged in the clamping slot and is positionable at one side of the workpiece (39).  Please note that each pressing plate (46) is operable to position the workpiece (39) relative to the workpiece clamp (40) by pressing down upon said workpiece (39).  Also note that two force gauges are installed at two ends of the workpiece clamp (40), and said two force gauges are connected with a force gauge data collector.  Per Liu, the force measuring device can detect the size of the grinding force [EPO Machine Translation of Liu, lines 148-153].  Liu further discloses that when the workpiece (39) receives the grinding force, the measurement signal is transmitted to the dynamometer data collector (11) through a dynamometer signal 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tool system of Geiger with the force measurement system, temperature measurement system, controller (4), and associated appurtenances of Liu, so as to provide the tool system of Geiger with the added capability of being able to measure the temperature of the workpiece and the cutting force received by the workpiece from the cutting system and the various tools that are mounted thereto.  Please note that in providing the tool system of Geiger with the force and temperature measurement systems of Liu, the force measurement system of Liu will be placed on a workbench surface of the workbench (4) of Geiger (please see Figure 1) below the spindle (18) of the cutting system.    
Claim 10:  In the modified tool system of Geiger, the dynamometer data collector (11) is able to be arranged below the workpiece clamp (40), and more specifically arranged between the workpiece clamp (40) and the workbench (4).  This arrangement is possible, because the dynamometer data collector (11) is hardwired using flexible lines (9, 12).  For example, the dynamometer data collector (11) is connected to the force measurement system of the modified tool system of Geiger via a flexible dynamometer signal transmission line (12).  Due to slack in the dynamometer signal transmission line (12), for example, the dynamometer data collector (11) can be arranged above the bottommost surface of the workbench (4) and beneath the uppermost 
Lastly, the controller (4) of the modified tool system of Geiger is connected with the temperature sensor (10) of the temperature measurement system by mean of the thermocouple data collector (8) and a connection line (7) (see Figure 1 of Liu).  Be advised in accordance with the disclosure of Liu, for each workpiece that a temperature is to be obtained, a blind hole must be provided in the workpiece for installation of the thermocouple (10).  Thus, a thermocouple (10) is disposed on each workpiece that a temperature is to be obtained.                                                                                                                                                            
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 
With respect to the drawings, Applicant argues the following:
The drawings are objected to because the following features recited in claims 1, 2, 5, and 8 are not shown: first rotating mechanism, second rotating mechanism, moving mechanism, bracket, sucker, and third rotating mechanism.

In response, Applicant has amended the claims throughout to remove all the features listed above (namely “first rotating mechanism”, “second rotating mechanism”, “moving mechanism”, “bracket”, “sucker”, and “third rotating mechanism”). As such, the claim language contains no such features at
all. This would resolve the issue of drawing objections.

Withdrawal of the objections to the drawings is earnestly solicited.

	In light of the claim amendments filed on 12/7/2021, the previously set forth objections to the drawings under 37 CFR 1.83(a) have been withdrawn.
With respect to Double Patenting, Applicant argues the following:
Claims 1, 6, 7, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,084,136.

Claims 1, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. App#16/683,550. Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. App#16/683,550.

Applicant notices claim 3 has not been rejected on the ground of nonstatutory double patenting. As claim 1 has been amended to include, substantively, the claim limitations of claim 3, this would render the invention defined in amended claim | patentably distinguishable from both U.S. Patent No. 11,084,136 and copending Application No. App#16/683,550. Thus, the rejections against claim | on the ground of nonstatutory double patenting are moot.

In view of the fact that the amended claim | includes certain newly added claim limitations that are patentably distinguishable from both U.S. Patent No. 11,084,136 and copending Application No. App#16/683,550, Applicant believes there is no need to submit terminal disclaimers. However, if it is considered necessary for submission of terminal disclaimers, Applicant will be glad to provide such documents upon being advised so.

	In light of the amendments to independent claim 1 filed on 12/7/2021, the previously set forth Double Patenting rejection(s) to claims 1, 6, 7, and 9 have been overcome.
Lastly, with respect to claim 1, and the prior art (Geiger, Frowiss et al., and Lei), Applicant argues the following:
Applicant respectfully submits that claim 1, as now amended, recites features that have been disclosed, taught, or suggested by Geiger. For example, amended claim 1 recites, in part:

“at least one tool of the tools comprises a main cutting edge and a chip breaking edge spaced from the main cutting edge, the chip breaking edge having an inner side facing the main cutting edge, wherein the inner side is defined by one of a flank face and a chip-curling surface, and wherein the flank face defines an angle with respect to a side of the main cutting edge, the angle being in direct proportion to a rake angle of the main cutting edge and wherein the chip-curling surface is connected by a curved portion having a radius to a side of the main cutting edge, the radius being selected to be inversely proportional to brittleness of a material of the workpiece”.


The other two prior art references, including Frowiss et al. (U.S. Publication No. 2007/0289815 Al) and Liu (WIPO Publication No. WO 2017/049763 A1) that are additionally cited against claims 6-7 and 9-10, are generally silent regarding the above-quoted features of amended claim 1.

Based on the above, Applicant believes claim 1, as now amended, is not anticipated by Geiger. And, even Frowiss et al. and Liu are taken into consideration in combination with Geiger, they do not render amended claim | unpatentable.

Claim 1, as now amended, should be allowed.

Claims 2 and 5 are dependent on claim | and should also be allowed…

As noted above, claim | has been amended to include certain features that have not been disclosed, taught, or suggested by any one of Geiger, Frowiss et al., and Liu, and these prior art references, alone or in combination, do not render claim 1 unpatentable. Claims 6-7 and 9-10 are dependent on claim 1, directly or indirectly, and as such, these claims should also be allowed for at least the same reasons provided above with reference to claim 1.

In view of the above, Applicant respectfully submits that the claims that are pending in the application are all allowable, and reconsideration and allowance of the claims is respectfully solicited.

	
Examiner agrees with Applicant that neither Geiger, Frowiss et al., nor Liu teaches the newly set forth limitation of claim 1 corresponding to, “at least one tool of the tools comprises a main cutting edge and a chip breaking edge spaced from the main cutting edge, the chip breaking edge having an inner side facing the main cutting edge, wherein the inner side is defined by one of a flank face and a chip-curling surface, and wherein the flank face defines an angle with respect to a side of the main cutting edge, the angle being in direct proportion to a rake angle of the main cutting edge and wherein the chip-curling surface is connected by a curved portion 
Lastly, please be advised this newly set forth limitation of claim 1 is different in scope from the subject matter of old claim 3, which was presented in the previous claim set of 11/14/2019.  This is advised, since Kuroda is able to be applied as modifying reference to Geiger for current claim 1, but for old claim 3, no art rejections were considered to apply as a result of 112(a) issues of old claim 3.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722    

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722